 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDCareyTransportation,Inc.andJoseph McAvoy and William J.Wallace,PetitionersandBrotherhood of Railroad Trainmen,:Grand Lodge,Petitioner.Cases Nos. 2-RC-8807 and 2-RC-9110.:November 4,1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held in Case No. 2-RC-8807 beforeHenry E. Knowlton, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Joseph McAvoy and William J. Wallace, individuals who filedthe petition in 2-RC-8807, and the intervening labor organizationclaim to represent certain employees of the Employer.McAvoy, whois employed as a dispatcher, is claimed by the Employer to be a super-visor and hence ineligible to represent other employees in collectivebargaining. In view of our finding that dispatchers are properly in-cluded in the unit, no bar is apparent to McAvoy's acting as bargain-ing representative.We deny the Employer's motion to dismiss on thisground.Local 643, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, AFL-CIO, was allowed to interveneon the basis of its contract to represent the employees here sought,which contract expired May 2, 1957. It was certified for this unit asthe result of a consent election in 1946 or 1947.The Brotherhood of Railroad Trainmen, Grand Lodge, has filed aposthearing motion to intervene and appear on the ballot in the unitfound appropriate by the Board. Shortly before filing this motion,it filed a separate petition in Case No. 2-RC-9110 to represent theidentical unit here sought by the individual petitioners.The Em-ployer opposes intervention by the Brotherhood, contending that itsshowing of interest is posthearing and that intervention by this par-ticular union poses a problem which requires a hearing.More spe-cifically, it contends that the Brotherhood, which already representsits drivers (see Case No. 2-RC-8767), should not also be allowed torepresent its checkers-who are included in the unit here sought-119 NLRB No. 40. CAREY TRANSPORTATION, INC.333because itis the dutyof checkers to count the number of bus passengerswhose fares are collectedby the drivers.We find nomerit in thiscontention..As to showing,we are administratively satisfied that theBrotherhood has made an appropriate prehearing showing of interestthat would permit its intervention in this proceeding.However, inas-much as its independent petition for this same unit is pending in theRegion, as it seeks no further hearing,and as the other parties havehad adequate opportunity to present their contentions concerning unitand alliedproblems in the hearing already heldin CaseNo. 2-RC-8807 and bymotion since,we shall consolidate the two proceedings fordecision and direction of election.3.A question affecting commerce exists concerning the representa-tion of certain employees of theEmployerwithin the meaning ofSection 9 (c) (1) and Section 2 (6) and(7) of the Act.4.TheEmployer operates buses to transport airline passengers toand from the East Side Terminal inNew York toLaGuardia andIdlewildAirports,and to and from theWestSide Terminal in NewYork to,the Newark Airport, aswell as someinterairport shuttling.The unit of dispatchers,checkers,and baggage handlers sought bythe Petitioner,which hasbeen the contract unit between the Employerand the Intervenor,consists of approximately 180 employees.TheEmployer contends that thedispatchers are supervisors and shouldbe excluded from the unit.There are5 chief dispatchers, 21 dispatchers, and 6 assistant dis-patchers or checkers qualified to act as dispatchers for brief periodsor in emergencies.There are about 40 checkers, whose duties includeassisting passengers, encouraging them to take this type of trans-portation, watching the loading of the buses and seeing that they leaveas soon asloaded, as well as answering passenger questions.Theduties of the 120 baggage handlers are self-evident; their work sta-tions areassigned to them by the station manager.The classification of chief dispatcher was apparently created sev-eral years ago when the East Side Terminal opened. It has theheaviest workload and all chief dispatchers work there.Except thatthey have the master lists of equipment, their duties are the same asdispatchers.There is always a dispatcher on duty at each of the five locations,.around the clock.They work in an office where they have access to.extensive communication equipment to communicate with, each otherfor the maximum usage of transportation equipment. Since 1949 theEmployer has had a station manager "in charge at each point," whois admittedly a supervisor.These managers work at least an 8-hourshift' in the daytime.Normally, when they go off duty, they leave a-iiuniber atwhich they may be called. There are also 4 assistant sta-tion managers, 2 at the East Side and 2 at the West Side Terminal, so 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat these 2 terminals have a manager on duty for 16 hours a day, at.least,5 days a week.Some of the managers have been promoted fromdispatchers.Managers and assistant managers do not wear pniformsor punch a time clock, as do the other employees here considered.Dispatchers are given a schedule made up by the office, but mustmake adjustments in it constantly due to late arrival of planes,weather conditions, and similar causes.Accordingly, they may aska driver to work overtime or permit him to go home. Testimony byseveral dispatchers indicates that they "write up" infractions of rulesby other employees as part of their duties, although one said that hedid so only when specifically requested to do so by a supervisor.Their testimony also indicates that they have no authority to hire,discharge, or discipline employees, or effectively to recommend suchaction.In the absence of a manager or assistant manager a dispatchermight send home a driver who appeared to have been drinking, but therecord shows no instances of this sort.On the other hand, testimonyfor the Employer was to the effect that dispatchers have the right torecommend discharge and discipline, and that probably these recom-mendations would be given weight.Only one example of a dischargerecommendation was given and as to that the personnel manager testi-fied that there were cumulative reasons for the discharge.Concerning the scope of their job, dispatchers were furnished withthe following written matter in March or April 1957.This was inconnection with a survey of duties undertaken by the Employer.AIRPORT DISPATCHERSREPORT TO WORK IN UNIFORM AND ON TIME TORELIEVE THE MAN ON THE PRECEDING SHIFTBE COURTEOUS, NEAT AND PRESENTABLE AT ALLTIMESCOVER ALL AIRLINE ARRIVALS AND CHARTERCALLS ON TIMEASSIGN AND FEED DRIVERS IN ROTATIONRECORD ALL PASSENGER COUNTS AND DEPARTURETIMES ON MASTER SHEET AND CONVEY SAME TOCHIEF DISPATCHER VIA TELETYPE ALSO - GIVINGDRIVERS NAME BUS AND TRIP NUMBERISSUE AND RECORD EXPEDITE AND MERCURYCHECKS AND NOTIFY DESTINATION POINT OF SAMEVIA TELETYPERECORD ANY DELAYS, SICK CALLS, BREAKDOWN,ETC. DURING THE COURSE OF YOUR TOUR ON THE CAREY TRANSPORTATION,INC.335,DISPATCHERS SHIFT REPORT AND LEAVE FOR THE-,NEXT DISPATCHER FOR REFERENCE USEWORK IN CLOSE HARMONY WITH THE CHIEF DIS--PATCHER FOR PROPER EQUIPMENT DISTRIBUTION:ISSUE INTER AIRPORT MANIFESTS (YELLOW) FOR.ALL CROSS AIRPORT OPERATIONSSEE TO IT THAT ASSISTANTS, CHECKERS AND BAG--GAGEMEN PUNCH THEIR TIME CARDS AT START--ING AND FINISHING TIMESALWAYS CONSULT YOUR STATION MANAGER AT-STATION OR AT HOME WHENEVER A PROBLEM-ARISES THAT REQUIRES HIS DECISIONIF UNABLE TO CONTACT STATION MANAGER CALL.PHIL BUCKLESSTANLEY PIECHBART HEANEYOn this record we find, contrary to the contention of the Employer,.that the direction of other employees by the dispatchers is essentiallyof a —routine nature and does not require the use of independentjudgment within the meaning of Section 2 (11) of the Act: -We-find also that the record does not establish that these dispatchershave been given authority to hire, discharge, or discipline employees,.or effectively to recommend such action.Accordingly,we find that.the dispatchers are not supervisors.SeeNew England Transporta-tion Company,90 NLRB 539, 540;Capital Transit Company,98NLRB 141, 145; compareSeashore Transportation Company,95-NLRB 1296,1298; see alsoJ. Segari c0 Co.,114 NLRB 1159, 1161.We find that the following employees of the Employer constitute-a unit appropriate for the purposes of collective bargaining within,the meaning of Section 9 (b) of the Act :All chief dispatchers,dispatchers,assistant dispatchers,checkers,,and baggage handlers employed by the Employer in the New YorkCity area at the East Side and West Side Airlines Terminals,:LaGuardia Airport, Idlewild Airport,and Newark,New JerseyAirport, excluding drivers, office clerical employees,mechanics, main-tenance men,foremen, professional employees,guards, and supervisors-as defined in the Act.[The Board consolidated the petition in Case No. 2-RC-9110 withLthe petition filed herein.][Text of Direction of Election omitted from publication.]